DETAILED ACTION
Allowable Subject Matter
Claims 12–14, 21–26, 28–31 are allowed. Claims 12–14, 25, 28–30 have been amended, claims 21, 26, 31 remain original or previously presented, claims 1-11, 15–20, 27 have been cancelled, and claims 22–24 ad 32–36 are withdrawn new in the amendment filed by Applicant on March 3rd, 2021.
An interview was held with Applicant on March 23rd, 2021 where Applicant elected to cancel withdrawn claims 32–36. Please refer to the attached interview summary.

Election/Restrictions
The restriction requirement between claims 12–14 and 22–24, as set forth in the Office action mailed on February 4th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 22–24 is withdrawn.  Claims 22-24, dependent on claim 12, are no longer withdrawn from consideration because the claim(s) are directed to longitudinally and radially extending ribs, and require all the limitations of an allowable claim. In addition, as noted above, Applicant has authorized cancelling withdrawn claims 32-26, directed to a flow guide and not dependent upon or comprising the subject matter of any allowed claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant's amendments to claims 12–14, 25, 28–30 filed on March 3rd, 2021are accepted because no new matter has been entered.
The Office withdraws the objections to claims 12, 25, and 29 in view of the amendments.
The rejection of claim 14 under 35 U.S.C. §112(b) is withdrawn in view of the amendments.
Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s amendment was given in an interview with Robert S. Sykes on March 23rd, 2021.
Please amend the claims as follows:
Claims 32.-36. (canceled)

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a plurality of circumferentially spaced ribs extending from the top plate along the longitudinal axis, that also extend between an outer circumferential in combination with all other limitations.
Of the prior arts considered to teach radially extending ribs or flanges, Harkness and Yokoyama teach radially extending ribs but the same ribs do not extend longitudinally. Happell and Whitten teach longitudinally extending ribs, but they do not also extend radially. No teaching or suggestion was found to combine them.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646